Moss, Judge,
delivered the opinion of the court:
Plaintiff, Wayne L. Carle ton, was on detail for duty involving actual flying in aircraft from July 1, 1916, until June 5, 1917. For the first period, July 1, 1916, to November 17, 1916, the designation for such duty was made by a superior officer, and was approved by the commanding officer of Naval Aeronautics; and for the second period, November 18, 1916, to June 5, 1917, the designation was made by the Bureau of Navigation and was approved by the Secretary of the Treasury. This action is for the recovery of the extra pay of fifty per cent of base salary and allowances provided by the act of March 3,1915, 38 Stat. 939, for officers and enlisted men lawfully detailed. for duty involving actual flying in aircraft. If entitled to a recovery plaintiff should receive $204.46.
The record shows that plaintiff was paid the increase during the period July 1, 1916, to December 31, 1916, in the sum of $150.88, but this sum was subsequently checked against his account. He received no increase in pay during the period January 1, 1917 to February 28, 1917.
The statute upon which this case rests makes no provision for the method of designation or detail. It merely provides the increase of pay for enlisted men “while detailed for duty involving actual flying in aircraft * * At the *566time of the first detail mentioned above no specific procedure had been adopted. Plaintiff was detailed for this duty by a superior officer, and the detail was approved by the commanding officer of Naval Aeronautics. It was a lawful detail. The legality of the designation on November 18, 1916, is not questioned.
This case is controlled by the decision of the United States Supreme Court in the case of Luskey v. United States, 262 U. S. 62. Plaintiff is entitled to recover, and it is so ordered.
Geaham, Judge; Booth, Judge; and Campbell, Chief Justice, concur.